Citation Nr: 1447076	
Decision Date: 10/23/14    Archive Date: 10/30/14

DOCKET NO.  10-18 648A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois



THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Smith, Counsel
INTRODUCTION

The Veteran served on active duty from August 1967 to August 1969.
      
The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from April 2008 and September 2008 rating decisions of the Department of Veterans Affairs' (VA) Regional Office (RO) in Chicago, Illinois.

The Board has considered documentation included in Virtual VA and VBMS.  


FINDINGS OF FACT

1.  The Veteran's PTSD most closely approximates occupational and social impairment with reduced reliability and productivity due to such symptoms as memory problems, some depression, hypervigilance, intrusive thoughts, chronic sleep impairment, disturbances of mood and motivation, and some difficulty in establishing and maintaining effective social relationships; he does not have occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood.

2.  The Veteran's service-connected disabilities have not rendered him unable to obtain and retain substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 50 percent for PTSD have not been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.16, 4.130, Diagnostic Code 9411 (2013).

2.  The criteria for TDIU have not been met.  38 U.S.C.A. §§ 1155 , 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.1, 4.16, 4.18, 4.19, 4.25 (2013).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  By correspondence dated in February 2008 and June 2008, VA notified the Veteran of the information and evidence needed to substantiate and complete his claims, to include notice of what part of that evidence was to be provided by the claimant, and notice of what part VA would attempt to obtain.  He was provided notice of how VA assigns disability ratings and effective dates.  The claims were most recently readjudicated in a May 2014 supplemental statement of the case.

VA has also satisfied its duty to assist.  The claims folder contains VA medical records and records from the Social Security Administration (SSA).  VA examinations dated in January 2007, February 2008, July 2008, July 2010, and January 2014 addressed the severity of the Veteran's PTSD and the claim for a TDIU.  The examinations of record considered the Veteran's history and set forth objective findings necessary for rating purposes.  The examinations are adequate and further examination is not needed.

On review, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  See 38 C.F.R. § 3.159.

PTSD

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4.  Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.

In considering the severity of a disability, it is essential to trace the medical history of the claimant.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2013).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 28 (1991).  Although the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of a claimant's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings, however, are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007). Here, the disability has not significantly changed and a uniform evaluation is warranted.

In the April 2008 rating decision on appeal, the RO assigned an increased 50 percent rating effective January 29, 2008, pursuant to 38 C.F.R. § 4.130, DC 9411.  The Board notes that subsequently, in an October 2009 rating decision, a temporary total rating was assigned from March 23, 2009 to June 1, 2009 due to the Veteran's participation in a Stress Disorder Treatment Program.  As such, evidence dated from this time will not be considered in adjudicating the claim since the Veteran was already receiving the maximum evaluation possible.

Once a Veteran has been diagnosed with service-connected PTSD, VA reviews his medical history to determine how badly the disorder has disrupted the Veteran's social and occupational functioning.  The level of disability is rated according to a General Rating Formula for Mental Disorders, codified at 38 C.F.R. § 4.130 ("General Rating Formula"), which provides for ratings of zero, 10, 30, 50, 70, or 100 percent.  VA compensates Veterans beginning at 10 percent disability, and compensation increases at each level.  Vasquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).

Pursuant to 38 C.F.R. § 4.130, DC 9411, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is the Veteran's symptoms, but it must also make findings as to how those symptoms impact the Veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442; see also Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir. 2004).  Nevertheless, as all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the Veteran's impairment must be "due to" those symptoms, a Veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

In determining the appropriateness of the evaluations assigned to the Veteran's disability, the Global Assessment of Functioning scores assigned by medical providers will be discussed.  

A GAF score of 41-50 contemplates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  See DSM-IV at 44-47.  

A GAF score of 51-60 contemplates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Id.  

A GAF score of 61-70 contemplates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  Id.  

A GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).

The Veteran in this case was afforded VA examinations in January 2007, February 2008, July 2008, July 2010, and January 2014.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

On VA examination in January 2007, the Veteran reported sleep disturbances as a primary symptom of his PTSD. The Veteran stated he worked in a factory for 28.5 years, and had been off work for the past six years.  He reported having trouble finding new work.  He participated in some social activities involving friends and a monthly fishing club.  He had been divorced for four years and had two children, with whom he had contact.  He had dated since the divorce but was not currently dating.

On examination, there was no impairment of thought process or communication, delusions, or hallucinations.  The Veteran denied suicidal and homicidal ideation.  He had a good history of maintaining minimal personal hygiene and activities of daily living.  He was oriented.  The examiner found "age-related" memory problems.  There were no obsessive or ritualistic behaviors, panic attacks, diagnosable depression or anxiety, or impaired impulse control.  The examiner characterized the symptoms as "mild/moderate."  His symptoms consisted of persistent re-experiencing, avoidance, and increased arousal.  The examiner found he was not unemployed because of mental health reasons.  He had an ongoing GAF score of 60.

On VA examination in February 2008, the Veteran reported being laid off in 2001 due to downsizing.  He stated he had been unable to find a job since then.  He had been on-and-off dating, and had two adult children.  He had a good relationship with them.  Socially, he participated in weekly support groups, had a couple of friends, and spent free time fishing, watching TV, and spending time in the garage.  The examiner described his "social/interpersonal relationships and recreation/leisure pursuits" as "stable."

On examination, there was  no impairment of thought process or communication, hallucinations, or delusions.  There were no suicidal or homicidal thoughts. He endorsed a good history of maintaining minimal personal hygiene and other basic activities of daily living.  He was oriented to person, place, and time. There was no memory loss or impairment, obsessive or ritualistic behaviors, panic attacks,
diagnosable depression and anxiety, or impaired impulse control.  Speech was normal.  His symptoms included intrusive memories and bad dreams, ongoing avoidance, ongoing heightened physiological arousal,  excessive hypervigilance and an exaggerated startle response.

The examiner noted that the Veteran's PTSD "ha[d] remained fairly stable over the past year, warranting an ongoing GAF of 60 to indicate mild/moderate symptoms."  The VA examiner also assigned a GAF of 60.  The examiner stated, "there are PTSD signs and symptoms that are transient to mild and decrease work efficiency and ability to perform occupational tasks only during periods of significant stress."  The Veteran reported little effect of his PTSD on work when he was still working.  The examiner stated, "the Veteran's mild to moderate PTSD would pose only very mild vocational limitations."

In July 2008, a VA medical opinion concerning the Veteran's employability was sought.  Based on a review of the record, the examiner found, " the Veteran's PTSD would pose only mild vocational limitations," and "would only mildly interfere or prevent him from performing activities consistent with his work experience and prior education or training."

On VA examination in July 2010, the Veteran reported jumpiness, and an exaggerated startle response.  He stated he hated fireworks and that his sleep was disturbed.  He reported nightmares nightly and thoughts about Vietnam daily.

On examination, the examiner noted a "stable psychosocial functional status."  He kept up with routine responsibilities of self-care and had a good relationship with his children.  His social/interpersonal relationships and recreation/leisure pursuits were stable.  He demonstrated no impairment of thought process or communication, delusions or hallucinations.  He denied suicidal or homicidal thoughts and endorsed a good history of maintaining minimal personal hygiene and other basic activities of daily living.  He was oriented.  He endorsed some short term memory problems but denied obsessive or ritualistic behaviors and panic attacks.  Speech was normal.  He described some situational symptoms of depression due to the economy and the news on television.  He denied specific anxiety and impaired impulse control.  Sleep was impaired.

The examiner noted that treatment records consistently indicated a GAF score of 65-70, indicating mild and stable symptoms that had responded well to treatment. The examiner assigned a current GAF score of 65-70.  The examiner stated that the Veteran's "mild PTSD would pose only mild vocational limitations," and that "there are PTSD signs and symptoms that are transient or mild and decrease work efficiency and ability to perform occupational tasks only during periods
of significant stress."

In November 2010, the Veteran submitted lay statements of a buddy from service and his former wife.  His wife efficiently and articulately described the significant impact of the Veteran's PTSD on their 33 year marriage and family life.  VBMS Entry November 8, 2010.

On VA examination in January 2014, the Veteran reported some difficulty in his relationship with his daughter because he did not like her live-in boyfriend.  He stated he had not dated recently and felt he may not be worthy of a relationship.  He had been receiving social security income since the age of 62, and did part-time house painting and deck building seasonally.  He attended weekly group therapy.  He was elected treasurer of his local VVA chapter.  He did volunteer work at the VA clinic in Rockford, Illinois one morning per week.  He had occasional visits from his children and neighbor.  He reported having one true friend.

On examination, the Veteran's symptoms included a depressed mood, anxiety, chronic sleep impairment, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  There were no other symptoms.  The examiner found, "the Veteran's PTSD disability would result in mild to moderate functional impairment related to work due to his depression, anxiety, and interpersonal challenges. However, he did demonstrate an ability to perform some functions which are similar and related to work behaviors such as his volunteer work and VVA involvement. He also works part time in the summer painting houses and building decks. In addition, cognitive functioning was within normal limits."  

The examiner opined that the PTSD caused, "occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation."  A GAF score was not assigned.  The Board notes that this report is contained in Virtual VA only.  Virtual VA Entry #5.

Additionally, various VA treatment records document the Veteran's GAF scores over time.  The records include the following scores: 65-70 (May 2007); 65-70 (April 2008); 55 (February 2009); 58 (May 2009); 65 (July 2009); 65-70 (October 2009); 65 (June 2010); 65 (June 2011); 65 (May 2012).

Considering the Veteran's psychiatric symptomatology, the Board finds that throughout the pendency of the claim, the Veteran's overall PTSD symptomatology has not approximated the criteria for a 70 percent rating.  

Most recently, the January 2014 VA examiner selected the "severity statement" corresponding to a 30 percent rating.  Additionally, nearly none of the symptoms corresponding to a 70 percent or higher rating have been identified in the evidence.  There has been no evidence of suicidal ideation, obsessional rituals, speech impairment, near continuous panic or depression affecting the ability to function, impaired impulse control, spatial disorientation, hygiene problems, or an inability to maintain or establish relationships.  The Board acknowledges that the Veteran's PTSD symptoms may cause difficulty in adapting to stressful circumstances, but the Board cannot find this alone warrants a higher rating.

Further, the lowest GAF score that has been assigned is 55, which is not of the severity contemplated by a 70 percent evaluation, and indicates "moderate" impairment.  The majority of scores fall between 60 and 70, indicating "mild" impairment.

The Board has additionally considered the holding of Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013): 

Entitlement to a 70 percent disability rating requires sufficient symptoms of the kind listed in the 70 percent requirements, or others of similar severity, frequency or duration, that cause occupational and social impairment with deficiencies in most areas such as those enumerated in the regulation. The 70 percent disability rating regulation contemplates initial assessment of the symptoms displayed by the Veteran, and if they are of the kind enumerated in the regulation, an assessment of whether those symptoms result in occupational and social impairment with deficiencies in most areas. 

Here, few of the type of criteria contemplated for a 70 percent rating or higher under Diagnostic Code 9411 have been demonstrated.  As was the case in Vazquez-Claudio, most of the Veteran's symptoms do not qualify under the 70 percent rating requirements, and his symptoms do not cause occupational and social impairment with deficiencies in most areas.  The Board recognizes that the Veteran's symptoms impair his mood, and to an extent, his family because he has been divorced, although he maintains relationships with his children.  His symptoms to not impact work; the VA examiners noted his unemployment is not due to the PTSD and that when he was working, there was little to no impact. His symptoms do not impact thinking; VA examiners found to the contrary.  His symptoms do not impact school as he does not attend school.  There is no indication that his symptoms impact judgment.  As such, the Board has considered Vazquez-Claudio, but does not find that a rating in excess of 50 percent is warranted.

In reaching these decisions, the Board has considered the lay evidence and pleadings.  The Board is fully aware that the appellant and his friends and family members are competent to report his symptoms, and that they have submitted credible statements as to his symptoms.  Here, the medical findings (as provided in the January 2007, February 2008, July 2008, July 2010, and January 2014 VA examination reports) directly address the criteria under which the Veteran's psychiatric disability is evaluated.  The medical evidence is more probative than any implied pleadings or lay evidence to the effect that an evaluation in excess of 50 percent should be assigned. 

With respect to an extraschedular rating under 38 C.F.R. § 3.321, the applicable rating criteria adequately contemplate the manifestations of the Veteran's psychiatric disability.  The rating criteria are thus adequate to evaluate the disability, and referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

Finally, a discussion pursuant to Rice v. Shinseki, 22 Vet.App. 447 (2009) is not warranted as a claim for a TDIU is already on appeal. 

TDIU

VA will grant a TDIU when the evidence shows that the Veteran is precluded, by reason of his service connected disabilities, from obtaining or maintaining "substantially gainful employment" consistent with his education and occupational experience. 38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).

The central inquiry is, "whether the Veteran's service- connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

However, a threshold requirement for eligibility for a TDIU under 38 C.F.R. § 4.16(a) is that, if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability. 38 C.F.R. § 4.16(a).  

The Veteran here is service-connected for PTSD (rated 50 percent), tinnitus (rated 10 percent), combat scars of the left hand (noncompensable), and combat scars of the right leg (noncompensable).  His combined rating is 60 percent.  

The Veteran served in Vietnam from February 7, 1968, to February 6, 1969, and was awarded the Purple Heart and Combat Infantryman Badge.  The record shows that the Veteran's service-connected disabilities arose from injuries or diseases he incurred as result of his combat in Vietnam.  See, e.g., September 2005 Rating Decision (awarding service connection for combat scars), April 2006 Rating Decision (awarding service connection for PTSD), September 2013 Rating Decision and VA examination report (awarding service connection for tinnitus).  Thus, under a broad interpretation of 38 C.F.R. § 4.16(a)(4), the Veteran's disabilities may be considered as one disability as they constitute multiple injuries incurred in action.  The combined schedular rating criteria for consideration of TDIU under 38 C.F.R. § 4.16(a) are met.

Consequently, the Board must determine whether the Veteran's service-connected disabilities preclude him from engaging in substantially gainful employment (work that is more than marginal, which permits the individual to earn a "living wage.") Moore v. Derwinski, 1 Vet. App. 356 (1991).

The Veteran contends he cannot work due to his PTSD symptoms.  See, e.g., VA Form 9, VBMS Entry May 24, 2010.  The Veteran is competent to testify as to the effect of his PTSD on his employability, and his testimony is credible in this regard.  However, there are also medical opinions addressing the effect that his service- connected disability has on his employability.  

As described above, none of the VA examiners in January 2007, February 2008, July 2008, July 2010, and January 2014 found that the Veteran's PTSD rendered him unable to secure or follow a substantially gainful occupation by reason of his PTSD.  At most, the PTSD caused very mild vocational limitations.  An August 2009 decision of the SSA determined the Veteran was not disabled under sections
216(i) and 223(d) of the Social Security Act.  VBMS Entry December 4, 2013.  There is no indication that the Veteran's tinnitus or scars impacts employability, and the Veteran has raised no such contention.

The above-described evidence reflects that the weight of the evidence is against a TDIU as it indicates that the Veteran's service- connected disabilities do not produce unemployability.  The medical opinions, which contain an explanation of the reasons for the conclusions based on an accurate review of the pertinent evidence, are entitled to significant probative weight and the examinations are adequate.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  The probative value of these medical opinions is greater than that of the Veteran's general lay statements.  There is no other evidence, aside from the Veteran's lay statements, to support that his service-connected disabilities render him unable to obtain and retain substantially gainful employment.  

Accordingly, the preponderance of the evidence is against the Veteran's claim of entitlement to TDIU, and this claim must be denied.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Fagan v. Shinseki, 573 F.3d 1282, 1287 (2009). 


ORDER

Entitlement to a rating in excess of 50 percent for PTSD is denied.

Entitlement to a TDIU is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


